date op-elep 1am i uniform issue list no torr rr ik bk rk rr rk or rk rrr kk ko er ee ek kek kk kr rh cums ee ee oe es beek eke ee ae eae ar aw me keke te legend church a congrega boo ri rr ek rr ek oe oe oe er ro isr i ar ke kr roar eo or rra rrr state university or em me ro ww rs rr rk kk rokr rrr aor or rr kk de rr plan xx se ii fi i ri i fbo ke roh rr i et rrr ker ek rk re re a ti ii i rh tek en ka ar rr rr rr kkk oe ee y additi authorized university auspices of anc devoted university promot with congre july supplemented an which your the above-named revenue code you have submitted the gregation founded under the on vowed to poverty b founded and provided the for mr state c ation in a manner consistent jues of church a ai succession of competent the purpose of to this end dk chek he ke he dk ie ee rk re t s e o s d n a c e m teact chur offe prof con came utio aent ort noth versity i remains a b strong ties to congregation eons’ education training fer nges discoveries and uthority over the institution’s management and operation the university’s by-laws confer tc its board_of trustees broad the by- laws provide that the university is everseen by a board_of trustees composed of n tess than five nor more than thirty-five members appoint the president of the have the power to uthorize the annual aegreess and cecice on other matter budget un x a authorize the three are adherents of currently of the hi trustees are members of the church a clergy and of members of congregation e the university is listed in the official directory of h the internal_revenue_service servi erganizations tisted or appearing in the off ren a are organizations described in section nited states it f code anc exempt from tax under section scliay sn furtherance of its stewardship over the university the board in of trustees has adopted and maintains plan certain university empioyees and the beneficiaries of those employees plan x was a qualified_plan meeting the requirements of sec_40 a its plan_administrator amended plan x composed cf two or more members replaced the university as the plan bomine strat and a retirement_plan committee committee in however the board_of trustees plan x listed the university as the board also passed a separate resolution service determined that the internal revenue for the benefit of prior to of the code he committee plan xx ol the committee’s sole purpose is the membership on the committee is limited to individuals who are adherents of pleasure of the board_of trustees t a rch a they serve at the church_plan within plan xx is deened to have been 4141e of the code and the rules of section aigie beginning on or after tt teeter ee eee a church_plan under section fer all years be th rn rr ek bh a ee qualify under section generaisy must among other r ix participation standards of section stand rds of sec_411 qualifi minimum_funding standards of eti however contains an exception for a church_plan as defined in sec_414le unless an election has been made in accord sec_410 a hn see sections c employees plan ach of these 4ii fe meet the the mini cade plans also 8b b and ‘ sec_414 a plan established and m beneficiaries by a chur churcnes which is exempr from cf the code ge ained for i a conver by pian as sec_414 a ef t it a church_plan if civil law corporation or otherwise the principal purpose treated as whether a or function of which is the ad program for the provision of retirement benefits or welfare benefits or both a convention er association of churches if such organizati is controlied by or associated with a church or a convention or association of churches istration or funding of a plan or is maintained by an organization for the employees of a church or that a plan will be art sec_414 b of the code provides employee of that an churches shall include an employee of civil law corporation or otherwise which is exempt from tax under sec_901 with a church or cf the code and which is controlled by or associated a church or convention or association of a convention or association of churches an organization whether sec_414 e c of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 e d of the code provides that an organization whether a civil law corporation or otherwise is associated with a church_or_convention_or_association_of_churches if the organization shares common religious bonds convention or association of churches and convictions with that church or if a th co re wa pe of the code provides in pertinent cart be sec_414 e plan intended te uurch plan requirements and corrects its failure within the tion period then that plan shall be deemed tc meet the ements of sec_414 ge and for all ent part that the term correction_period means the period for the year in which the correction sec_414 e c provides in fails to meet one or more of a church_plan prior years that e n n e s ror ro ar a kk a kk ke ek of 'erisal co applied as however secti cf the multiemploye pu january ub to quentzy was am lan amendment at section shat sect tion aon s enactment sa’ l fe y sec_407 b b cf mppaa was effective as of in order for an organiz convention or association of sec_414 e of the code employees are emplcyees or or association of any organizat employees if the sol of the code convention or administrati described ain e w p o y o q a e r f e_p e e b o b c o o n p e d t e f rh ati that net churches to have ‘that organization is employee t20on y o t y t h w f c m o r a c a f y o f o e f t h o o y m e b h_r e t c o o e r y m f o r o o o t c o f y a s o s w t t in this case congregation b under the auspices of church a teachings tenets and core values of church a teaching educa in in univers its mission cf providing excellent liberal arts craining in numer ous church a affiliated congregation established the ch a is religious congregation e n o w o s u t t o d o q p e_p a e t o o w m o o s t r y e k y e m q h e n e f o s o m s e w t i o o o o b b the university is chartered as a n nm state c and retains of trustees of those it t e n ies to cr moers ty arch a ot-for-pr h zs oug are membe and seven are thr ra e w t w y a’s clergy nivers ty aiso is sisted members of re members of ch b congregation directory of chu organization lis an organiza e w exempst from tax ur the church a of an é o s a f y t t o o o x o o h e b o b t q o w h o e w b o f e h t i a m e o r g a y t t e o y d w o o o e o d a c e_p an the officiat sec_5 ote clic mg an organi aso is asso f c or purposes of the institutional and philosophi a congregation b and the cniversi ty gives evid the organizations university is therefore associated a meaning of sec_414 ‘e d of the code and church_plan rules share common religious bonds th ch iong wh the fact zation ciated with t that close existed amon ence to the and convicts rch a within for purposes y t o h b eo corporation in fit its 35-member board_of church a eight rh arr ir rk kc ro a kok l a mpleyees a ser sectic hurch or conventi erefore that uni cyees under the rules nh a is considered to be the employ ees for purposes of sec_414 e ees of ef the sociati employe section c pf the cy of th as rt lo th uni ed that university employees are considered to be maining question is whether the plan x an organization controlled by or onvention or association of dd r churches ne snistration or nent benefits ction case until see kee blan x pro was its plan_administrator of 8s boarg of trustees amended plan x as th l the the committee’s sole anc serve at the pleasure cf three members of the is concluded that separate corporate resolution that established committee plan x a accord atte organization that is asso ted wi association of churches the prin is retirement benef or are considered the administration or funding ben a niversity’s y plan years currently is adminis a church or i purpose or plan or pla or both te ees se is the ittee are week oth it that the the gated a ement plan ration of s of church f trustees ing on or iduals who ere pl sf vlan however for years prior to the year in which the above- an namec the universi the the tion that die not meet th - te the church pl ri pla ars f the code to quirements but the plan's mentioned amendment was effective the administrator of plan xx a si requirements of sec_414 e sec_4i4 e meet one or more of sponsor corrects that failure correction_period then requirements of secticn year in whi was made and for all pri amended plan x to provid re committee and this amendment was adopted prior te any correction pericd that might amendment to plan x meets the re therefore plan x satisfies in which the amendment was adoptec and for subsequent years ail years dating back to eeke ere ang ending on or before accordingly the ments of sec_414 e he expiration of the be deemed to meet the this case the creation of a ch plan rules for the year a church_plan fails to por applied be p under the rules of l tte treme a eee fe oe he thee ag of sec_414 fe an organizetion th purpose or funeti plan providing re employees of church 2an x ein that plan x s geemed to meet the requ the principal church a is maint administration or funding of individuals deemed to be servic rules that yo ee the meaning of secti on e th he te ke plan x of the code is a church_plan within is x d code a we eemed nd x we r e b l o o r r e f t ations progr ams o o o r y c o o h o - o r c t r t c q h p o r o w u g t c o o e o m g oo have been a church_plan under section é of sec_4i4 e for all years and ending on ke kkh kkk alse scribed on under plan the m of ncinnati herein this rul co i ng expresses no opini n vtinues to satisfy the h sita the is qualified under sec_401 a anager of emrloyee plans of the code representatives in this office a has been ce with e a powe john swieca manager employee_plans technical group tax_exempt_and_government_entities_division n orized representat ive to disclose ents b deleted copy of this copy of cover letter notice
